Case 2:18-cv-02133-MWF-MRW Document 83 Filed 02/27/20 Page 1 of 2 Page ID #:1310



    1 Michael A. Bowse (SBN 189659)
       mbowse@bowselawgroup.com
    2 BOWSE LAW GROUP
      801 S. Figueroa St., 25th Floor
    3 Los Angeles, CA 90017
      Telephone/Fax: 213.344.4700
    4
      Attorney for Plaintiff
    5 ALPHA GRP, INC.
    6
    7
    8
                             UNITED STATES DISTRICT COURT
    9
                           CENTRAL DISTRICT OF CALIFORNIA
   10
   11
      ALPHA GRP, INC. d/b/a RED BULL                Case No. 2:18-CV-02133-MWF-MRW
   12 GLOBAL RALLYCROSS, a Delaware
      Corporation,                                  ORDER GRANTING PLAINTIFF’S
   13                                               UNOPPOSED EX PARTE
           Plaintiff,                               APPLICATION TO AMEND
   14                                               SCHEDULE SET IN DECEMBER 9,
      v.
   15                                               2019 ORDER [DKT. NO. 81]

   16 SUBARU OF AMERICA, INC., a
      New Jersey Corporation
   17
                       Defendant.                   Action Filed:     March 14, 2018
   18
   19
   20
   21         Before the Court is the Plaintiff’s Unopposed Ex Parte Application to Amend

   22 Schedule Set in December 9, 2019 Order (the “Application”) filed on February 26,
   23 2020.
   24         In the Application, Plaintiff requests that the Court suspend deadlines

   25 established for fact discovery pertaining to plaintiff Alpha GRP, Inc.’s (“Alpha”)
   26 amended expert report and defendant Subaru of America, Inc.’s (“Subaru”) rebuttal
   27 expert report(s) in the Court’s December 9, 2020 Order (Docket No. 81). Plaintiff
   28 explains that its CEO and 30(b)(6) designee is experiencing serious health issues for

            ORDER ON PLAINTIFF’S EX PARTE APPLICATION FOR ORDER MODIFYING DEC. 9 ORDER
Case 2:18-cv-02133-MWF-MRW Document 83 Filed 02/27/20 Page 2 of 2 Page ID #:1311



    1 which he is currently hospitalized. Alpha represents that Mr. Dyne is currently
    2 unable to testify at the deposition noticed by Subaru and requests on that basis that
    3 the February 24 deadline for Subaru to complete fact discovery pertaining to Alpha’s
    4 amended expert report and the March 30 deadline for Subaru to serve its rebuttal
    5 expert report(s) be suspended until a timeline for Mr. Dyne’s recovery is known.
    6         Having considered the Application, and good cause appearing, the Court will
    7 permit a continuance as requested by Alpha and unopposed by Subaru. The February
    8 24 and March 30 deadlines established in the Court’s December 9, 2019 Order are
    9 suspended. Alpha is directed to meets and confer with Subaru and submit a status
   10 report regarding these issues by March 9, 2020.
   11
        IT IS SO ORDERED
   12
   13 DATED: February 27, 2020                 ________________________________
   14                                          HON. MICHAEL W. FITZGERALD

   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

            ORDER ON PLAINTIFF’S EX PARTE APPLICATION FOR ORDER MODIFYING DEC. 9 ORDER
